t c memo united_states tax_court carla j zimmerman petitioner v commissioner of internal revenue respondent docket no filed date george ortiz for petitioner judith c winkler for respondent memorandum findings_of_fact and opinion parker judge respondent determined the following deficiencies in tax additions to tax and penalty for petitioner carla j zimmerman and her husband charles r zimmerman year deficiency additions to tax penalty sec_6653 sec_6661 sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure --- dollar_figure --- --- dollar_figure --- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue for decision is whether petitioner qualifies for relief under sec_6013 as an innocent spouse with respect to the tax_liability stemming from her husband's schedule c business income and expenses for the taxable years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in belleview florida at the time she filed her petition petitioner and charles r zimmerman the zimmermans were married in june of have not separated or divorced and continue to be married the zimmermans have a daughter brooke born date petitioner has a high school education and has no training in bookkeeping before her marriage petitioner worked received forms w-2 knew she had to file tax returns and filed income_tax the parties agree and have stipulated that the adjustments for the taxable years and and the resulting deficiencies as stated in the notice_of_deficiency are accurate petitioner does not claim innocent spouse treatment as to her own omitted wage interest and dividend income for the years and petitioner does not contest any of the additions to tax or penalty for the years and returns using a tax_return_preparer to complete the returns in petitioner began working for martin marietta electronics and missiles group martin marietta during and for part of petitioner worked at martin marietta as a machine operator she earned wages of dollar_figure and dollar_figure for those years respectively mr zimmerman operated a sole_proprietorship under the name of zimmerman's construction the business the business constructed driveways sidewalks and concrete slabs principally for residential contractors mr zimmerman learned this trade through on-the-job experience the address for the business was the zimmermans' home address the zimmermans had a checking account with security first federal_savings_and_loan_association security in the name of charles r zimmerman or carla j m zimmerman dba zimmerman's construction the business account petitioner and mr zimmerman were the authorized signatories on the business account income from the business was deposited into this account business_expenses were paid_by check from the business account or sometimes were paid_by cash petitioner or mr zimmerman also wrote checks to cash from the business account during june and july of petitioner assisted her husband by writing the checks for the business this was during the time petitioner was at home caring for their newborn daughter and according to petitioner when the business really took off and mr zimmerman needed her help then petitioner and mr zimmerman had a disagreement about his need for certain lumber supplies he wished to purchase and mr zimmerman no longer wanted her involved in the business after that to preserve marital harmony petitioner did not attempt to discuss business matters with her husband mr zimmerman began using rosie's accounting service inc to maintain the books for the business on a few other occasions during the years at issue however petitioner wrote checks from the business account mr zimmerman kept receipts and deposit slips in a box in his truck he usually kept invoices and the checkbook in the box in the truck excluding the period when petitioner kept the checkbook at home mr zimmerman also had a filing cabinet in the house when writing checks at home mr zimmerman would write the checks at the dining table at the end of the month he would take the records to the accountant the zimmermans had a second checking account with security in the name of charles r or carla j m zimmerman which they used primarily for household expenses the household account both spouses were authorized signatories on the household account but petitioner had sole responsibility for running the household and paying the personal and family_expenses from the the loan on mr zimmerman's truck was paid from the household account those payments totaled dollar_figure in and dollar_figure in household account petitioner deposited her martin marietta paychecks into the household account mr zimmerman also deposited amounts drawn from the business account into the household account total deposits into the household account during the period date through date were dollar_figure total deposits for the period date through date were dollar_figure expenses paid from the household account during those periods totaled dollar_figure and dollar_figure respectively from may through september of the zimmermans had a savings account at security titled charles r or carla j m zimmerman only dollar_figure was deposited into this account in december of the zimmermans opened a savings account for their daughter brooke titled brooke adele zimmerman minor by carla or charles zimmerman deposits into the latter account during the period date through date totaled dollar_figure the zimmermans purchased a house in july of for dollar_figure for the preceding year they had rented this house with an option to buy at closing the zimmermans received a rent credit of dollar_figure and a credit for the option deposit of dollar_figure mr zimmerman testified he deposited about dollar_figure to dollar_figure per month into the household account in and about dollar_figure per month in however in he apparently only made such deposits for a few months after petitioner quit her job at martin marietta in early mr zimmerman made such deposits into the household account regularly they took out a mortgage for the remaining dollar_figure of the purchase_price the cash due from the zimmermans at closing was dollar_figure for tax stamps and recording fees the zimmermans' monthly mortgage payment was dollar_figure for total payments of dollar_figure in the mortgage payment increased to dollar_figure per month in august of for total mortgage payments of dollar_figure in during the years at issue the zimmermans purchased no expensive items nor did they take any trips other than to attend family funerals they did not belong to any clubs petitioner purchased many of the household_items and baby supplies at k-mart and wal-mart for the years at issue petitioner filed joint federal_income_tax returns with her husband charles r zimmerman those returns were prepared by rosemarie jacques of rosie's accounting service inc who held herself out as a certified_public_accountant on the zimmermans' form_1040 for the taxable_year they reported dollar_figure in wages dollar_figure in net schedule c business income and no other income an earned_income the petition in this case was originally captioned in the names of both spouses but the attorney filing that petition had not been authorized to represent mr zimmerman by order dated date the court afforded mr zimmerman an opportunity to ratify and affirm the filing of the petition on his behalf no response from mr zimmerman having been received the court by order dated date dismissed the case for lack of jurisdiction as to mr zimmerman and changed the caption of the case credit of dollar_figure was claimed the form_w-2 attached to the return reflects dollar_figure paid to mr zimmerman by staff leasing inc on their form_1040 for the only income item reported was dollar_figure in net schedule c business income an earned_income_credit of dollar_figure was claimed petitioner signed the returns but claims that she did not look at the returns when she signed them after examination of the returns respondent increased the zimmermans' income as follows item taxable_year taxable_year wages interest_income dividend income schedule c income schedule c expenses totals dollar_figure big_number big_number dollar_figure dollar_figure --- big_number big_number dollar_figure respondent increased self-employment_tax by dollar_figure and dollar_figure and disallowed recaptured the earned_income_credit of dollar_figure and dollar_figure for and respectively the omitted wages interest_income and dividend income are items attributable to petitioner the increases in schedule c income and the disallowance of portions of the schedule c expenses are items attributable to mr zimmerman petitioner concedes that she failed to report her w-2_wages from martin marietta her dividends and her interest_income in the amounts as determined by respondent petitioner seeks to be relieved of liability as an innocent spouse as to the schedule c items attributable to mr zimmerman opinion normally spouses who have filed a joint_return are jointly and severally liable for the tax due sec_6013 however sec_6013 relieves a spouse of liability for the tax including interest penalties and other_amounts attributable to the substantial_understatement of tax of the other spouse if the spouse meets the following requirements a joint federal_income_tax return was filed there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the alleged innocent spouse did not know and had no reason to know of the substantial_understatement and taking into account all the facts and circumstances it would be inequitable to hold the alleged innocent spouse liable for the deficiency attributable to such substantial_understatement sec_6013 the taxpayer has the burden of proving that he or she meets each of these requirements 20_f3d_1128 11th cir affg tcmemo_1993_17 872_f2d_1499 11th cir affg tcmemo_1988_63 a failure to prove any one of these requirements will prevent the taxpayer from qualifying for relief feldman v commissioner supra pincite stevens v commissioner supra 94_tc_126 affd 992_f2d_1132 11th cir respondent has conceded that petitioner meets the first two requirements of sec_6013 a taxpayer seeking innocent spouse relief must establish that he or she in signing the return did not know and had no reason to know that there was a substantial_understatement of tax sec_6013 petitioner says she did not know because she did not look at the tax returns when she signed them however a taxpayer cannot simply turn a blind eye to what is disclosed on the tax returns or to what is omitted from the tax returns the innocent spouse provision is designed to protect the innocent not the intentionally ignorant cohen v commissioner tcmemo_1987_537 a spouse has reason to know of a substantial_understatement if a reasonably prudent taxpayer under the taxpayer's circumstances at the time of signing the return could be expected to know the return was erroneous or that further investigation was warranted stevens v commissioner supra pincite bokum v commissioner supra pincite the test establishes a duty_of inquiry stevens v commissioner supra if a spouse knows enough facts to be put on notice of the possibility of a substantial_understatement she has a duty to inquire further 897_f2d_441 9th cir affg tcmemo_1987_522 factors to be considered in determining whether the spouse had reason to know are the alleged innocent spouse's level of education the spouse's involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past levels of income standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning the couple's finances stevens v commissioner f 2d pincite 93_tc_355 petitioner possessed a high school education and no training in bookkeeping she was responsible for running the household paying the personal and family_expenses and maintaining the checkbook for the household account the money deposited in the household account beyond that from petitioner's paycheck while she was working came from the business for a short_period during the years at issue petitioner assisted her husband in the business by writing checks she had access to the checkbook for the business account at other times there is no evidence of any evasiveness or deceit on the part of her husband with respect to the finances of either the family or the business the family's expenses were modest and the amounts deposited into the household account were in keeping with these expenses however the zimmermans' tax returns reported extremely small amounts of business income much smaller than the amounts deposited into the household account in petitioner wrote checks on that account of some dollar_figure and in wrote checks of some dollar_figure the zimmermans' tax returns reported total income of only dollar_figure for and dollar_figure for the returns as filed had very few entries and were rather simple had petitioner made even a cursory review of the returns she would have been alerted to the fact that none of her w-2 income was reported and that at least some income from the business had been omitted petitioner had a duty to inquire about these omissions the total amount of income reported each year was minuscule compared to the amount of money flowing into her household account thus even a glance at the tax returns would have put a reasonable person on notice that something was wrong petitioner wrote checks for mortgage payments in that alone totaled dollar_figure we hold that petitioner knew or had reason to know of the substantial understatements of tax therefore she does not qualify for relief under sec_6013 and we need not consider whether it would be inequitable to hold her liable in keeping with the foregoing decision will be entered for respondent
